Case: 11-51125     Document: 00511955790         Page: 1     Date Filed: 08/14/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 14, 2012
                                     No. 11-51125
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

OVIDIO GARCIA, JR.,

                                                  Plaintiff-Appellant

v.

JUANITA GONZALEZ, Texas Parole Board Member; CHARLES AYCOCK,
Texas Parole Board Member; RISSI OWENS;

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 1:10-CV-92


Before DeMOSS, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
        Ovidio Garcia, Jr., Texas prisoner # 611164, pleaded guilty before a jury
to capital murder of two victims and was sentenced to serve life in prison. He
filed the instant 42 U.S.C. § 1983 civil rights suit raising claims related to the
denial of his requests for parole. The district court granted the defendants’
motion for summary judgment and dismissed his suit. We conduct a de novo




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-51125    Document: 00511955790      Page: 2    Date Filed: 08/14/2012

                                  No. 11-51125

review of this decision. See Xtreme Lashes, LLC v. Xtended Beauty, Inc., 576 F.3d
221, 226 (5th Cir. 2009).
      First, Garcia challenges the district court’s rejection of his retaliation
claim. In Garcia’s view, the two defendants who initially voted to grant him
parole in 2006 but subsequently voted to deny his request for parole in 2009
must have changed their votes to retaliate against him for filing a 28 U.S.C. §
2254 suit. “To state a valid claim for retaliation under section 1983, a prisoner
must allege (1) a specific constitutional right, (2) the defendant’s intent to
retaliate against the prisoner for his or her exercise of that right, (3) a
retaliatory adverse act, and (4) causation.” Jones v. Greninger, 188 F.3d 322,
324-25 (5th Cir. 1999). Garcia has not met this standard because he has
produced no direct evidence of retaliatory motivation nor has he shown a
timeline of events from which retaliation may realistically be inferred. See
Woods v. Smith, 60 F.3d 1161, 1166 (5th Cir. 1995). Rather, his claim is based
only on the conclusionary allegation that because his parole was denied after he
filed a § 2254 petition there is necessarily causation. His personal belief that he
is a victim of retaliation is insufficient to raise a meritorious retaliation claim.
See id.; see also Jones, 188 F.3d at 325.
      Next, Garcia disputes the propriety of the district court’s rejection of his
claim that his rights under the Ex Post Facto Clause were infringed when parole
laws enacted after his offense and conviction were applied to him. Contrary to
Garcia’s assertions, the district court did not err when it concluded that this
claim was unavailing under Wallace v. Quarterman, 516 F.3d 351 (5th Cir.
2008). Likewise unavailing is Garcia’s reliance upon evidence showing that
application of the new laws has resulted in harsher sentences for offenders, as
he has not established his sentence was increased because of the changes of
which he complains. See id. at 353-56.
      The judgment of the district court is AFFIRMED.



                                         2